GUY, J.
Action is brought to recover damages for personal injuries alleged to have been sustained by the plaintiff through the alleged negligence of the defendants. The plaintiff called at the office of the defendants to have a tooth extracted. Plaintiff testified that, as a result of the careless manner in which the extraction was made, the plaintiff’s jaw became affected, and as a result she suffered great pain and injury, and was compelled to submit to a surgical operation.
A motion was made at the end of the plaintiff’s case to dismiss, on the ground that the plaintiff had not established a cause of action. This motion should have been granted. There is no proof in the case, other than the mere statement of the plaintiff, that the extraction of the tooth was made in a negligent or unskillful manner. No medical evidence of any sort was introduced. To entitle plaintiff to recover, she must show that the defendants failed to use that degree of professional skill or knowledge which the law requires of them. Nothing is shown in this case, except that the plaintiff suffered severely, was compelled to revisit the dentist for subsequent treatment, and that at *344some later period a physician was called in. This does not establish defendants’ negligence.
The judgment should be reversed, and a new trial ordered, with costs' to appellants to abide the event. All concur.